Citation Nr: 1309606	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the right calf, to include as secondary to service-connected disabilities of the right hip, right knee, and right ankle.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1979, and from February 2003 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a November 2005 rating decision VA RO in Philadelphia, Pennsylvania.  These determinations, in pertinent part, denied service connection for a disability of the right calf.  This claim is now under the jurisdiction of the RO in Roanoke, Virginia.  

In a decision dated in December 2010, the Board denied the Veteran's right calf claim.  The Veteran then appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in August 2012, the Court vacated the December 2010 Board decision and remanded the matter to the Board for further action consistent with the opinion.  

Further, in June 2008, the Veteran filed a claim for service connection for sleep apnea.  This additional issue was denied by the RO in April 2009.  The Veteran perfected an appeal of that denial with the submission of a timely substantive appeal in June 2010.  As the Veteran's file had already been transferred to the Board for appellate review of his right calf claim when he submitted the substantive appeal as to his sleep apnea claim in June 2010, the Board can only assume that the RO must have compiled a temporary physical claims folder that contained documents pertaining to the sleep apnea claim that may have been later associated with his permanent physical VA claims folder.  In any event, the Veteran's sleep apnea claim is presumed to be on appeal unless there is evidence which shows a final resolution of the appeal, either by grant or withdrawal.  At this point, no such final resolution of the sleep apnea portion of the appeal is found by the Board in its review of the Veteran's physical VA claims folder and his Virtual VA claims file.  

Several additional claims for increased ratings for service-connected disabilities and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) were filed with the RO in November 2011.  However, the most recent pertinent information available to the Board concerning those issues includes a March 2012 rating decision which identified those issues as deferred pending evaluation, and a May 2012 VA examination report.  Therefore, it is presumed that the RO is appropriately developing those claims, and additional action by the Board at this point is not indicated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Concerning the issue of entitlement to service connection for a right calf disability, the Court found that the VA examiner did not explain in the July 2009 examination report, or in her August 2009 addendum, the reason(s) that she was unable to establish a diagnosis for the pain and swelling of the proximal right lower leg without resort to speculation.  Citing to Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court specifically observed that the reason or reasons for the examiner's inability to render a diagnosis, whether due to the need for additional testing or information, lack of expertise of the examiner, or the limitations of the medical community at large, had not been provided.  

Further, the Board notes that the examination did not address the Veteran's secondary service connection contentions. A disability may be found to be service connected on a secondary basis if the claimant demonstrates the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).  

Additionally, because the claim was denied on the basis that a right calf disability was not present, current treatment records must be obtained, to ensure that all evidence relevant to the claim is of record.  Moreover, the specific location of the claimed disability must be identified.  In this regard, although the issue is stated as a "calf" disability, which is generally described as the posterior, or back, part of the lower leg, according to an October 2007 VA treatment note, the Veteran reported a soft swelling in the right lower anterior (front) leg for 4 years, and a soft tissue mass on that portion of the leg was noted.  A physical therapy note dated in January 2008 noted right calf swelling, with a reference to notes for anterior compartment syndrome.  

Finally, the Veteran should be given Veterans Claims Assistance Act of 2000 (VCAA) notice specifically concerning the issue of entitlement to service connection for a right calf disability, to include on a secondary basis.  

With respect to the claim for service connection for sleep apnea, an appeal as to this issue was perfected in June 2010, but, for unknown reasons, this issue has not been certified for Board consideration, nor does the record, including the Virtual VA file, currently available to the Board indicate that further action has been taken on this claim.  The most recent evidence available, however, is a May 2012 VA examination report, concerning other issues before the RO.  It seems likely that a temporary file may have been established at the RO (which may contain information as to the current status of the appeal regarding the claim for service connection for sleep apnea).  However, the Board is uncertain as to whether any such temporary file has been associated with the Veteran's permanent VA claims folder (or his Virtual VA claims file).  Importantly, unless any such temporary file discloses a final resolution of this issue-either by grant of the benefit or withdrawal of the appeal-the Veteran must be afforded an examination regarding that condition.  In this regard, the Veteran's current diagnosis of sleep apnea together with his contentions that the symptoms began in service meets the low threshold that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and his service, thus warranting an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice concerning the issue of entitlement to service connection for a right calf disability, as secondary to a service-connected disability.  

2.  Obtain from the RO any temporary folder (or copy thereof) of the Veteran, which includes all evidence and information not included in either his permanent physical VA claims files, or his Virtual VA file.  

The following development must be undertaken, unless the temporary file reflects that the specifically requested development has already been undertaken (or, that the appeal with respect to sleep apnea, which was perfected by the substantive appeal received in June 2010, has been resolved or withdrawn):

3.  Obtain the Veteran's VA treatment records dated from January 2010 to the present, to include specifically all records of treatment and evaluations, including special studies such as sleep studies or MRI's, concerning his right calf and sleep apnea.  

4.  Then, schedule the Veteran for an appropriate examination to determine whether service connection for a right calf disability is warranted, on a direct or secondary basis.  All abnormal findings concerning the entire right lower leg area between the ankle and the knee joints should be reported in detail.  Any further studies or expert consults necessary to the opinion must be accomplished prior to the final opinion.  Specifically, the following questions must be addressed in the opinion:

* Is it at least as likely as not (i.e., a 50 percent or greater probability) that a right calf/lower leg disability was of service onset?  Please avoid basing the opinion solely on the absence of any relevant treatment records during service, unless an explanation of the significance of such absence is explained.  Indeed, in answering this question, the examiner should address the Veteran's competent assertions regarding the onset, frequency, and severity of his right calf symptoms.  

* Is it at least as likely as not that a right calf/lower leg disability was proximately due to, or aggravated (permanently worsened) by, service-connected right hip shell fragment wound residuals, right knee patellofemoral syndrome, and/or degenerative joint disease of the right ankle?  

For the above questions, the rationale for all opinions expressed must be provided, and the claims file must be available to the examiner in conjunction with the examination.  If after necessary tests and consultations, the examiner is still unable to reach an opinion without resort to speculation, the reasons for this inability must be clearly stated.  

5.  Unless the issue pertaining to the Veteran's sleep apnea claim is no longer in appellate status, schedule him for an appropriate examination to determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sleep apnea was of service onset.  The examiner should avoid basing his/her opinion solely on the absence of any relevant treatment records during service, unless an explanation of the significance of such absence is explained.  The rationale for the opinion must be provided, and the claims file must be available to the examiner in conjunction with the examination.  If after necessary tests and consultations, the examiner is still unable to reach an opinion without resort to speculation, the reasons for this inability must be clearly stated.  

6.  After completion of the above and any additional development deemed necessary, adjudicate the claims on appeal (as are listed on the title page of this Remand).  If any claim remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the claims file, to include the temporary file (or copy thereof) is returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

